     Case 3:19-cr-00178-BJB Document 1 Filed 10/16/19 Page 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY                            OCT 16 2019
                                     AT LOUISVILLE                               U.S. DIST.~ICT COURT
                                                                               WEST'N DIST. 1 'ENTUCKY
UNITED STATES OF AMERICA

                                                                        INDICTMENT
V.
                                                               NO.    o:;q. er-11s-t1r:r
                                                                        18 U.S.C. § 513
JAMIE PATEL                                                              18 U.S.C. § 981(a)(l)(C)
                                                                        28 U.S .C. § 2461



The Grand Jury charges:

                                             COUNTl
                                  (Uttering a Counterfeit Security)

        On or about August 1, 2019, in the Western District of Kentucky, Jefferson County, the

defendant, JAMIE PATEL, did knowingly make, utter, and possess a counterfeited and forged

security of an organization that operates in and the activities of which affect interstate and

foreign commerce, with the intent to deceive another person, organization and government, to

wit: JAMIE PATEL possessed and uttered a counterfeit and forged check number 3250 in the

amount of $2,469.44 issued by Golden Rule Signs and cashed at BB&T Bank.

        In violation of Title 18, United States Code, Section 513(a).



The Grand Jury further charges:

                                             COUNT2
                                  (Uttering a Counterfeit Security)

        On or about August 1, 2019, in the Western District of Kentucky, Jefferson County, the

defendant, JAMIE PATEL, did knowingly make, utter, and possess a counterfeited and forged
   Case 3:19-cr-00178-BJB Document 1 Filed 10/16/19 Page 2 of 5 PageID #: 2




security of an organization that operates in and the activities of which affect interstate and

foreign commerce, with the intent to deceive another person, organization and government, to

wit: JAMIE PATEL possessed and uttered a counterfeit and forged check number 3252 in the

amount of $2,391.23 issued by Golden Rule Signs and cashed at BB&T Bank.

       In violation of Title 18, United States Code, Section 513(a).



                                    NOTICE OF FORFEITURE

       As a result of committing offenses in violation of Title 18, United States Code, Section

513 , as alleged in Counts 1 and 2 of this Indictment, felonies punishable by imprisonment for

more than one year, the defendant, JAMIE PATEL, shall forfeit to the United States pursuant to

Title 18, United States Code, Section 982(a)(l)(c) and Title 28, United States Code, Section

2461 , any and all property constituting, or derived from, proceeds said defendant obtained,

directly or indirectly, as a result of the said offenses, alleged in Counts 1 and 2 of this

Indictment.

       Pursuant to Title 18, United States Code, Section 982(a)(l)(c) and Title 28, United States

Code, 2461, incorporating Title 21, United States Code, Section 853.

                                               A TRUE BILL.




                                               FOREPERSON




RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RMC:JDJ


                                                   2
    Case 3:19-cr-00178-BJB Document 1 Filed 10/16/19 Page 3 of 5 PageID #: 3




UN1TED STATES OF AMERICA v. JAMIE PATEL
                                                            PENALT I ES

Count 1-2: NM 10 yrs./$250,000/both/NM 3 yrs. Supervi sed Release


                                                                N O TIC E

A   PERSON CO VICTED OF A OFFENSE AGAI ST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTIO & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requ ires that a special assessment shall be imposed for each count of a conviction of offenses committed after
 ovember 11 , 1984, as fo llows:

          Misdemeanor:              $ 25 per count/individual               Felony:         $100 per count/individual
                                    $ 125 per count/other                                   $400 per count/other




In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 357 1, 3572, 3611 , 361 2

Fa ilu re to pay fine as ordered mav subject vou to the fo llowing:

          I.     INTEREST and PENALTIES as applicable by law according to last date ofoffense. ·

                      For offenses occurring after December 12, 1987:

                        o INTEREST will accrue on fines under $2,500.00.

                      INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                      the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                      fo llowing the two week period after the date a fin e is imposed.

                      PE ALTIES of:

                      I 0% of fine balance if payment more than 30 days late.

                      15% of fine balan ce if payment more than 90 days late.

          2.          Recordation of a LIE    shall have the same force and effect as a tax lien.

          3.          Continuous GARNISHMENT may apply unti l your fine is paid.

          18   u.s.c. §§ 36 12, 361 3
                      If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE
                      of not more than the greater of $ I 0,000 or twice the unpaid balance of the fine; or
                      IMPRI SONME T for not more than I year or both . 18 U. S.C. § 36 15
     Case 3:19-cr-00178-BJB Document 1 Filed 10/16/19 Page 4 of 5 PageID #: 4




RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           I.        That you deposit the entire fin e amount (or the amount due under an installment schedul e
                     during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.         Give bond for payment thereof.

           18 u.s.c. § 3572(g)

PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk, U.S. District Court and delivered to the appropriate division office listed below:

                     LOUISVILLE:                      Clerk, U.S. District Court
                                                      106 Gene Snyder U.S. Courthouse
                                                      60 1 West Broadway
                                                      Louisville, KY 40202
                                                      502/625 -3500

                     BOWLING GREE                     Clerk, U.S. District Court
                                                      120 Federal Building
                                                      24 1 East Mai n Street
                                                      Bowling Green, KY 42101
                                                      270/393 -2500

                     OWENSBORO:                       Clerk, U.S. District Court
                                                      126 Federal Building
                                                      423 Frederica
                                                      Owensboro, KY 4230 1
                                                      270/689-4400

                     PADUCAH:                         Clerk, U.S. District Court
                                                      127 Federal Bui lding
                                                      501 Broadway
                                                      Paducah, KY 4200 I
                                                      270/4 15-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 3:19-cr-00178-BJB Document 1 Filed 10/16/19 Page 5 of 5 PageID #: 5
            FORM 0B0-34
            JUN .85



             No.



            UNITED STATES DISTRICT COURT
                              Western District of Kentucky
                                     At Louisville



                      THE UNITED STATES OF AMERICA
                                           vs.


                   ROBERT EDWARD PAYTON

                                  INDICTMENT
                                       COUNTl
                      Possession of a Firearm by a Convicted Felon
                          18 U.S.C. §§922(g)(l) and 924(a)(2)

                                    FORFEITURE

           A true bill.




                                                         Foreperson




                                   OCT 1 R?nm
                                                         Clerk
            Bail, $
